IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL WIGGINS,                         §
                                         §   No. 258, 2018
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
STATE OF DELAWARE,                       §
                                         §   Cr. ID N1412002182
       Plaintiff Below-                  §
       Appellee.                         §

                          Submitted: August 28, 2018
                           Decided: August 29, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

      We have considered the State’s motion to remand for reconsideration of the

defendant’s motion for modification of sentence. The State contends that the Superior

Court, at the 2016 sentencing hearing, agreed to retain jurisdiction to consider modifying

the defendant’s sentence if he completed a GED program. The State thus concedes error

in the Superior Court’s rejection of the defendant’s motion as procedurally barred.

      NOW, THEREFORE, IT IS ORDERED that this matter is REMANDED to the

Superior Court to consider the merits of the defendant’s motion. Jurisdiction is not

retained.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice